DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Applicant's election without traverse of Group I, claims 1, 3, 5, 7, 11 and 13 in the reply filed on 08/217/2022 is acknowledged.  

Claim Status
3.	Claims 1-3, 5, 7, 11, 13, 20-22, 24, 26, 30, 32, 49-50, 52-53, 55, 59, and 61 are pending.
	Claims 20-22, 24, 26, 30, 32, 49-50, 52-53, 55, 59, and 61 are withdrawn as being drawn to a non-elected invention.
	Claims 1-3, 5, 7, 11, 13 are examined on the merits. 

Claim Objections 
4. 	Claims 5 and 7 are objected to because of the following informalities:  each of the claims includes the abbreviation bp without first defining this abbreviation.  The claims should be corrected by changing the first instance of bp in claim five to "base pairs (bp)".  Appropriate correction is required.


Claim Rejections - 35 USC § 101 
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites a nucleic acid comprising a guide RNA target sequence, a homology sequence that is homologous to a sequence 5' of the target site, a donor sequence to be inserted into the selected target sequence, and a 3' homology sequence that is homologous to a sequence 3' of the target sequence.  This claimed nucleic acid is interpreted to encompass naturally occurring nucleic acid sequences which are products of nature and therefore are a judicial exception.  When double stranded DNA breaks are repaired using homology directed repair one piece of DNA is repaired using an identical unbroken or otherwise altered piece of double stranded DNA as a template (repair template).  This template DNA would include a nucleic acid comprising a guide RNA target sequence (a gRNA target sequence is any sequence that could be targeted by a gRNA, these molecules can be designed to target any locus in a genome and therefore comprise any sequence of about 21bp anywhere in the genome.  It is important to note that a “guide RNA target sequence” is a term for intended use, it is a sequence that is targeted by a guide RNA, the structure associated with a guide RNA target sequence is simply a sequence that is a part of the target genome and is therefore a natural product), a homology sequence that is homologous to a sequence 5' of the target site (the native DNA that is located upstream of the double stranded break to be repaired(DSB)), a donor sequence to be inserted into the selected target sequence (the sequence where the DSB is located is the target sequence and the donor sequence is the unaltered sequence on the repair template that corresponds to the locus where the DSB occurred), and a 3' homology sequence that is homologous to a sequence 3' of the target sequence (DSB).  Therefore, the claimed subject matter is identical to that of the repair template in homology directed repair and is a judicial exception.
This judicial exception is not integrated into a practical application because it is simply a recitation of a site within the genome of a naturally occurring organism that is undergoing homology directed repair of a double stranded break (National Center for Biotechnology Information (2022). PubChem Pathway Summary for Pathway R-HSA-5693538, Homology Directed Repair, Source: Reactome. Retrieved November 23, 2022).  In this situation a double stranded break in one piece of DNA is repaired using an identical unbroken or otherwise altered piece of double stranded DNA as a template (repair template).  The repair template has all of the features of the claimed subject matter as demonstrated in the above paragraph.  The claim is simply drawn to the nucleic acid construct and does not include an intended use or function, there is no application provided for the claimed nucleic acid.  Therefore, the claims are clearly drawn to a nucleic acid molecule that is found in any cell that is undergoing a normal DNA repair through the homology directed repair pathway and as claimed is not integrated into any application practical or otherwise.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is simply a recitation of a naturally occurring phenomenon.  This can be seen because the claimed subject matter is composed of a nucleic acid comprising four elements in this order: 
1.  A nucleic acid comprising a guide RNA target sequence.
2.  A homology sequence that is homologous to a sequence 5' of the target site. 
3.  A donor sequence to be inserted into the selected target sequence.
4.  A homology sequence that is homologous to a sequence 3' of the target sequence.  
This exact nucleic acid sequence is found in nature in a naturally occurring organism using the homology directed repair mechanism to repair a double stranded break.  In this pathway there is a repair template which is a nucleic acid sequence which consists of (2) an area of homology upstream of the double stranded break to be repaired, (3) a donor sequence which encodes the native sequence at the site of the double stranded break, (4) and an area of homology downstream of the double stranded break.  Further because a gRNA target sequence is any sequence that could be targeted by a gRNA, these molecules can be designed to target any locus in a genome and therefore comprise any sequence of about 21bp anywhere in the genome the repair template also comprises (1) a guide RNA target site upstream of the 5' homology sequence.  Therefore, the subject matter as claimed is drawn to the naturally occurring homology directed repair pathway used to repair double stranded breaks.  
	The claim does not add any further limitations or functional language that would amount to anything more than the judicial exception of a naturally occurring nucleic acid construct.  
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites a nucleic acid comprising a guide RNA target sequence, a homology sequence that is homologous to a sequence 5' of the target site, a donor sequence to be inserted into the selected target sequence, a 3' homology sequence that is homologous to a sequence 3' of the target sequence, and a second gRNA target sequence 3' of the 3' homology sequence.  This claimed nucleic acid is interpreted to encompass naturally occurring nucleic acid sequences which are products of nature and therefore are a judicial exception.  When double stranded DNA breaks are repaired using homology directed repair one piece of DNA is repaired using an identical unbroken or otherwise altered piece of double stranded DNA as a template (repair template).  This template DNA would include a nucleic acid comprising guide RNA target sequences (gRNA target sequences are any sequences that could be targeted by a gRNA, these molecules can be designed to target any locus in a genome and therefore comprise any sequence of about 21bp anywhere in the genome.  It is important to note that a “guide RNA target sequence” is a term for intended use, it is a sequence that is targeted by a guide RNA, the structure associated with a guide RNA target sequence is simply a sequence that is a part of the target genome and is therefore a natural product), a homology sequence that is homologous to a sequence 5' of the target site (the native DNA that is located upstream of the double stranded break to be repaired(DSB)), a donor sequence to be inserted into the selected target sequence (the sequence where the DSB is located is the target sequence and the donor sequence is the unaltered sequence on the repair template that corresponds to the locus where the DSB occurred), and a 3' homology sequence that is homologous to a sequence 3' of the target sequence (DSB).  Therefore, the claimed subject matter is identical to that of the repair template in homology directed repair and is a judicial exception.
This judicial exception is not integrated into a practical application because it is simply a recitation of a site within the genome of a naturally occurring organism that is undergoing homology directed repair of a double stranded break (National Center for Biotechnology Information (2022). PubChem Pathway Summary for Pathway R-HSA-5693538, Homology Directed Repair, Source: Reactome. Retrieved November 23, 2022).  In this situation a double stranded break in one piece of DNA is repaired using an identical unbroken or otherwise altered piece of double stranded DNA as a template (repair template).  The repair template has all of the features of the claimed subject matter as demonstrated in the above paragraph.  The claim is simply drawn to the nucleic acid construct and does not include an intended use or function, there is no application provided for the claimed nucleic acid.  Therefore, the claims are clearly drawn to a nucleic acid molecule that is found in any cell that is undergoing a normal DNA repair through the homology directed repair pathway and as claimed is not integrated into any application practical or otherwise.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is simply a recitation of a naturally occurring phenomenon.  This can be seen because the claimed subject matter is composed of a nucleic acid comprising four elements in this order: 
1.  A nucleic acid comprising a guide RNA target sequence.
2.  A homology sequence that is homologous to a sequence 5' of the target site. 
3.  A donor sequence to be inserted into the selected target sequence.
4.  A homology sequence that is homologous to a sequence 3' of the target sequence.  
5. A second nucleic acid comprising a guide RNA target sequence.
	This exact nucleic acid sequence is found in nature in a naturally occurring organism using the homology directed repair mechanism to repair a double stranded break.  In this pathway there is a repair template which is a nucleic acid sequence which consists of (2) an area of homology upstream of the double stranded break to be repaired, (3) a donor sequence which encodes the native sequence at the site of the double stranded break, (4) and an area of homology downstream of the double stranded break.  Further, because a gRNA target sequence is any sequence that could be targeted by a gRNA, these molecules can be designed to target any locus in a genome and therefore comprise any sequence of about 21bp anywhere in the genome the repair template also comprises (1) a guide RNA target site upstream of the 5' homology sequence and (5) a guide RNA target site downstream of the 3' homology sequence.  Therefore, the subject matter as claimed is drawn to the naturally occurring homology directed repair pathway used to repair double stranded breaks.  
	The claim does not add any further limitations or functional language that would amount to anything more than the judicial exception of a naturally occurring nucleic acid construct.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-2, 5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisano, Scientific reports 5.1 (2015): 1-7.
	Independent claim 1 is drawn to a nucleic acid comprising in order from 5’ to 3’ a guide RNA (gRNA) target sequence, a 5’ homology sequence, a donor sequence to be inserted into the target, and a 3’ homology sequence.
	With respect to claim 1, Hisano discloses a nucleic acid construct comprising an eGFP-gRNA target sequence, a 5’ homology arm, an eGFP gene which is the donor sequence, and a 3’ homology arm (Hisano, Page 4, Figure 2a).  
	With respect to claim 2, Hisano discloses the nucleic acid construct of claim 1 (See above).  Additionally, Hisano discloses the nucleic acid comprises a second eGFP-gRNA target sequence which is located 3’ of the 3’ homology sequence (Hisano, Page 4, Figure 2a).  
	With respect to claim 5, Hisano discloses the nucleic acid construct of claim 1 (See above).  Additionally, Hisano discloses the nucleic acid construct where the 5’ and 3’ homology arms are between 12 bp and 192 bp in length, specifically Hisano teaches homology arms of 40-bp which is a number evenly divisible by 4 (Hisano, Page 2, Column 1, Last Paragraph-Column 2, First Paragraph; Hisano, Page 4, Figure 2C).  
	With respect to claim 11, Hisano discloses the nucleic acid construct of claim 1 (See above).  Further, Hisano discloses the construct further comprises a polyadenylation sequence (pA) located between the donor sequence (eGFP) and the 3’ homology sequence (Hisano, Page 4, Figure 2a).  
	With respect to claim 13, Hisano discloses the nucleic acid construct of claim 1, wherein the donor sequence to be inserted is the gene encoding the fluorescent reporter protein eGFP (Hisano, Page 4, Figure 2a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Hisano, Scientific reports 5.1 (2015): 1-7.

Dependent claim 7, is drawn to the nucleic acid construct of claim 1 where the homology sequences have lengths of 24 bp or 48 bp.   

With respect to claim 7, Hisano teaches the nucleic acid construct of claim 1 (See 35 USC 102 rejection above).  Additionally, Hisano teaches homology arms with lengths between 10 and 40 base pairs (Hisano, Page 2, Column 1, Second Full Paragraph; Hisano, Page 3, Figure 1b).   
With respect to claim 7, Hisano does not teach homology arms of 24bp or 48bp.
	At the time of filing it would have been obvious to the ordinary artisan to modify the nucleic acid of Hisano to include homology sequences of 24 or 48 base pairs.  This would have been obvious to the ordinary artisan because it is simple optimization of experimental conditions.  Hisano contemplates homology sequences of 10 to 40 base pairs and showed that there were variable percentages of HDR mediated integration of the donor sequence into the target.  It would therefore have been normal optimization of conditions to select homology arms of 24bp and 48bp, especially as the HDR frequencies with homology sequences of 20-48bp are variable and are higher than shorter homology sequences 10bp.  Homology directed repair allows for the integration of a piece of DNA of interest into a specific target within a target genome and therefore increasing the frequency of homology directed repair would be motivating to the ordinary artisan.  Therefore claim 7 is rejected as obvious under Hisano. 


Conclusion
	Claims 1-2, 5, 7, 11, and 13 are rejected.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is drawn to the nucleic acid construct of claim 1 wherein the first and second gRNA target sequences are targets for the same gRNA, and wherein the first and second gRNA target sequences comprise the nucleotide sequence set forth in SEQ ID NO: 45.  The closest prior art is found in Hisano which teaches all of the limitations of claim 3 except a gRNA target sequence of SEQ ID NO: 45.  There is no evidence that a sequence of SEQ ID NO: 45 was known in the art before the earliest effective filing date of this application and therefore there would have been no motivation to the ordinary artisan to generate a gRNA target sequence of SEQ ID NO: 45.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/               Examiner, Art Unit 1663                                                                                                                                                                                         

/WEIHUA FAN/Examiner, Art Unit 1663